COURT OF APPEALS OF VIRGINIA


Present:    Chief Judge Fitzpatrick, Judge Annunziata and
            Senior Judge Coleman


MARK D. KIDD
                                             MEMORANDUM OPINION*
v.   Record No. 2675-02-3                         PER CURIAM
                                                ARPRIL 1, 2003
TERRY LYNN THOMAS, UNITED CITIES
 GAS COMPANY AND TRAVELERS
 INDEMNITY COMPANY OF CONNECTICUT


           FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

             (Mark D. Kidd; Osterhoudt, Prillaman, Natt,
             Helscher, Yost, Maxwell & Ferguson, PLC, on
             brief), for appellant.

             (Terry Lynn Thomas, pro se, on brief).

             No brief for United Cities Gas Company and
             Travelers Indemnity Company of Connecticut.


     Mark D. Kidd contends the Workers' Compensation Commission

erred in reducing the attorney's fees awarded to him by the

deputy commissioner upon the ex parte request of Terry Lynn

Thomas (claimant).     Upon reviewing the record and the parties'

briefs, we conclude that this appeal is without merit.

Accordingly, we summarily affirm the commission's decision.

Rule 5A:27.

     The record shows that on June 14, 2002, Deputy Commissioner

Costa entered an order approving a petition for compromise


     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
settlement of claimant's claim due to compensable injuries he

received while in the course of his employment with United

Cities Gas Company.   The settlement amount accepted by claimant

was $99,500.   The deputy commissioner awarded Kidd, claimant's

attorney, an attorney's fee of $19,900.

     On June 21, 2002, claimant filed a two-page handwritten

request for review of the deputy commissioner's decision to

award $19,900 in attorney's fees to Kidd.     Claimant set forth

detailed reasons for his request for review.

     On July 3, 2002, the commission sent the parties a Notice

of Receipt of Application for Review.     That notice informed the

parties that claimant was challenging the attorney's fee awarded

in the June 14, 2002 order and that the review would proceed on

the record.    The reverse side of the notice indicated that

pursuant to Rule 3.2, the commission would advise the parties of

a schedule for filing brief written statements supporting their

positions.    The record does not contain a notice of the

scheduling of written statements.      Kidd did not file with the

commission any written response to claimant's request for review

of the attorney's fee award.

     On September 19, 2002, the commission rendered an opinion

amending the compromise order to show an attorney's fee award of

$13,750.   Kidd did not file a motion for reconsideration after

the commission rendered its September 19, 2002 opinion nor did


                               - 2 -
he set forth in writing to the commission any of the arguments

he now raises on appeal.

     Irrespective of the commission's Rule 3.2 regarding written

statements, Kidd had approximately two and one-half months,

between July 3, 2002 and September 19, 2002, to present his

arguments to the commission in response to claimant's request

for review of the attorney's fee award.   Kidd filed nothing with

the commission.   After the commission rendered its September 19,

2002 decision, Kidd did not file a motion for reconsideration.

He did not inform the commission in any manner of his arguments

that the commission erred by not scheduling written statements

and by not allowing him to present his position and that it

abused its discretion by reducing the attorney's fee award.

Accordingly, we will not consider those arguments for the first

time on appeal.   See Rule 5A:18.

     For these reasons, we affirm the commission's decision.

                                                         Affirmed.




                              - 3 -